DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-11, 15-17, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janzen (2016/0205921), Bhandari (5833025) and Linden (5713428).  Janzen discloses a cruise control system and method for a model vehicle (Fig. 1A) having a transmitter (Fig. 1B) with a throttle input (156) to produce a throttle command (paragraph 34) and a cruise control set input in the form of a push button (166) and a receiver with speed controller (260) for receiving the throttle command and providing a motor command corresponding to the throttle command to a motor (258) of the model vehicle (paragraphs 31, 35 & 45).  Janzen discloses the basic inventive concept with the exception of the cruise control functions and providing a cruise control indicator light emitting diode.  Bhandari discloses a method of having a cruise control set input in the form of a push button (54) that is configured to set a motor command .  
Claims 3, 8, 13, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janzen, Bhandari and Linden as applied above and further in view of Allmendinger (2014/0235137).  Janzen, Bhandari and Linden disclose the basic inventive concept with the exception of the throttle input including a braking command greater than zero for deactivating the cruise control.  Allmendinger discloses a control system and method for a model vehicle having a transmitter (Fig. 2A) with a throttle input (110) to produce a throttle command and a braking command (paragraph 21).  The system also includes a receiver (106) for receiving the throttle command and a speed controller 114) for receiving the throttle command and providing a motor command corresponding to the throttle command to a motor (116) of the model vehicle (paragraphs 23 & 27).  It would have been obvious to one of ordinary skill in the art from the teaching of Allmendinger to include a braking command to the throttle input of the references for the predictable result of providing more control options to a user on the remote control.  
Claims 6, 7, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janzen, Bhandari and Linden as applied for claims 1, 11 and 15 above and further in view of Taylor (6167979).  Janzen, Bhandari and Linden disclose the basic inventive concept with the exception of using a closed negative feedback loop for the system.  Taylor discloses a mechanism for speed control that uses a closed negative feedback loop (column 8 line 60 – column 9 line 9).  It would have been obvious to one of ordinary skill in the art from the teaching of Taylor to use a closed negative feedback loop for the predictable result of controlling speed in a known manner.  
Response to Arguments
Applicant's arguments filed 8/12/21 have been fully considered but they are not persuasive.   In response to Applicant’s argument that Linden fails to disclose the claimed features since the cruise control and variable speed limiter are activated separately, the examiner notes that the speed control system as a whole taught by Linden includes the two modes which provide the necessary control functionality as claimed.  It is further noted that the different throttle commands and signals presented are purely functional recitations and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711